DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
 
Claim Interpretation
With regard to applicant’s recitation of “means for measuring hemostasis by transforming whole blood through thrombelastography” in the their claim 8, “means for causing a first transformation of the whole blood” in line 12, “means for causing a second transformation of the whole blood test sample such that the physical characteristic provides a therapeutic influence indication” in line 15, these phrases appear to invoke 112 6th paragraph.
Applicant’s invocation of 112 6th paragraph is noted and the sentence preceded by “means" above have not been ignored and has been given the appropriate amount of patentable weight in light of the features that are deemed to be structural in accordance with 35 USC 112 paragraph six.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for measuring hemostasis by transforming whole blood through thrombelastography” on line 3-5 of claim 8, “means for causing a first transformation of the whole blood test sample such that the physical characteristic provides respectively first data indicative of an ischemic stroke sub-type and second data indicative of a hemorraghic stroke sub-type” in line 13-15, “means for causing a second transformation of the whole blood test sample such that the physical characteristic provides third data indicative of a therapeutic influence” in line 16-18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In [0011 and 0013] of their disclosure applicant describes their distinction means as a whole blood thrombelastographic device.  It is not apparent to the examiner however where in the specification disclosure of the structure responsible for the “provides respectively first data indicative of an ischemic stroke sub-type and second data indicative of a hemorraghic stroke sub-type” and the “provides third data indicative of a therapeutic influence”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 5 and 8 recites in its preamble “a system to determine stroke subtype selected from acute ischemic stroke and hemorrhagic stroke” and their final line of the claim recites “the transformative apparatus causes a second transformation of the whole blood test sample such that the physical characteristic provides a therapeutic influence indication”.  Given the absence of any positively recited structure it is not clear in the claim what the difference in structure is between the components capable of determining stroke subtype (and what different structural components are required to tell acute ischemic stroke apart from hemorrhagic stroke) and the components capable of “causing a second 
Claim 5 and 8 recites “the test sample” in line 6, 7.  There is insufficient antecedent basis for this limitation in the claim as while a recitation of “a whole blood test sample” in line 5 it is not clear if the test sample recited in claim 6 is the same or different as “the whole blood test sample”  that is recited in line 13 and in line 5 for example.  Appropriate clarification is required.
Claim 5 and 8 recites “wherein the physical characteristic is represented by data providing a total pictures…” but does not positively recite a structure that this data exists within.  It is not clear how “data” can exists without a processor, controller, etc. programmed to perform various steps.
Claim 5 and 8 recites “the transformative apparatus causes a first transformation…the transformative apparatus causes a second transformation of the whole blood…”.  The claim does not positively recite what structure is capable of either of these first or second transformations.  It is therefore unclear what structure the applicant is claiming.  Appropriate clarification is required.
Claim 7 and 10 recites “the sample test portion includes a first test portion to provide an ishemic or hemorrhagic indication of the sample and a second test portion to provide a therapeutic influence indication”.  Similar to the recitations in claim 5, the lack of any positively recited structure makes the variously claimed components unclear.  Applicant is encouraged to positively recited the structures capable of such variant uses.
Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the claim recites a “use” without any method steps.  For prosecution, the claim is being interpreted as a system claim, since it appears to be further limiting the system claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delmenico et al. (US 2014/0328732).
Regarding claims 5 and 8, the indefiniteness issues cited above the limitations “the physical characteristic provides respectively first data indicative of an ischemic stroke sub-type and second data 
	With regard to claim 6 and 9, and the indefiniteness present above with respect to the transformation events, Delmenico et al. teach a cartridge (200) having first and second channels capable of housing first and second transformations  (Para. 0024, 0032, 0049: Fig. 3, 7).  Delmenico et al. teaches that “observation of the increasing resonant frequency of the sample provides a direct measure of the elastic properties of the material and corresponding hemostasis characteristics”.
	With regard to claims 7 and 10, and the indefiniteness issues addressed above, Delmenico et al. teach  a sample preparation portion including a fluid processing structure, sample retention structure, the  sample testing portion being coupled to the sample preparation portion via a fluidic passage providing fluid communication between the fluid processing  portion and the sample retention structure; the sample retention structure supporting a sample to be tested such that the sample may be excited to resonant vibration responsive to an excitation applied to the cartridge and permitting observation of the resonant  vibration of the sample (Para. 0042) and thus capable of including 2 portions (200) that can be configured for multiple tests (given the lack of structure with respect to each recited intended use, the structure being the same as the prior art is interpreted as being capable of making the same determinations/indications as presently claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 6797519, and claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 9599601, and claims 1-10 of US 10357769.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘519. ‘601, and ‘769 patents recites the intended use limitations presently claimed.

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
Regarding the 112b rejection: Applicant argues the “means for…” are associated with structure because the same structure in ‘866 is used in the 102 rejection as teaching the structure to transform blood to “produce data indicative…first data…second data…third data.” This is not convincing because the interpretation of the data in the claim is merely that data is produced, but a teaching in the disclosure must be supported as to what the “means for” in the claim is referring. Applicant is encouraged to amend their claims to positively recite the structures capable of the various intended uses presently claimed.   It is noted that claiming a processor configured to carry out any process steps or other data processing step given what appears to be necessary in that realm from their disclosure [0024] and processor (108) might define over the prior art of record. 
Regarding the 102 and obvious type double patenting rejection: Applicants argue the method or use of the cartridge to determine stroke subtype is not taught in the prior art.  This is not convincing because the claims are directed to the apparatus and not the method. Applicant is encouraged to amend their claims to positively recite the structures capable of the various intended uses presently claimed.   For example, claiming a processor configured to carry out any process steps or other data processing step given what appears to be necessary in that realm from their disclosure [0024] and processor (108) might define over the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798